DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group 1 (claims 1, 2, 6, 10, 12 and 14) in the reply filed on 5/20/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, 10, 12, and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ju et al. US 20200069717.
As to claim 1, Ju et al. discloses a method of sequencing nucleic acid (para [1328], "Scheme B: Two color SBS: imaging after incorporation and cleavage (Fig. 79)"; para[0012]) comprising: 
a)	 providing at least one nucleic acid template hybridized to a primer (para [0012]. "FIG. 1. Scarless SBS using 3'-O-"anchor''-SS(DTM)­dNTPs and corresponding labeled binding molecules (where "DTM" refers to the Dithiomethyl group)"); 
b) 	extending the primer hybridized to said nucleic acid template with polymerase, and
ii) 	anchor labeled nucleotide analogues, wherein said anchor labeled nucleotide analogues have the anchor attached to the base via a cleavable linker and a blocking group on the 3 '-hydroxyl group, wherein different nucleotides may have different anchors and different cleavable groups (para [0012], (STEP 1) Addition of a DNA polymerase to the primed template moiety (only the primer strand is shown above) leads to the incorporation of a complementary 3'-O-"anchor''-SS(DTM)-dNTP to the 3' end of a primer with high efficiency and specificity); para [2026], "In Scheme B, a set of nucleotide analogues, one with DyeI attached to the 3' position of the sugar via a DTM cleavable linker, one with Dye2 attached to the base via a DTM linker, one with DyeI attached to the base via an Azo cleavable linker, and one with Dye2 attached to the base via an Azo cleavable linker, is used. In contrast to some previous schemes, here three of the nucleotide analogues have dyes on the base with only one nucleotide analogue having a dye at the 3' position ... . The "Anchor'' moiety and the labeled binding molecule include any specifically reactive pair that can form a covalent bond or a stable noncovalent bond ... In the example shown, Dyel is Rox and Dye2 is BodipyFL");
c)	 identifying the fluorescence signal due to incorporation of fluorescently nucleotide analogues (para [2026], "After incorporation, a Dyel signal will indicate incorporation by either of two of the nucleotide analogues, while a Dye2 signal will indicate incorporation by either of the other two nucleotide analogues");
d)	 labeling anchor attached primer extension products with fluorescently labeled anchor binding molecules (para [0012], "(STEP 2) Addition of labeled binding molecules to the corresponding primer extension product leads to orthogonal binding of the labeled binding molecules with the corresponding "anchor" moiety in the 3' end of the primer extension product");
e)	identifying newly generated fluorescence signals to partially or completely identify the incorporated nucleotides due to the labeling carried out in step d (para [0012], "after washing away the unbound labeled molecule, the detection of the unique label attached to the 3' end of the primer extension product determines the identity of the incorporated nucleotide");
g)	 cleaving the label from fluorescently labeled nucleotides with a specific cleavable agent that cleaves one of the linkers but does not cleave the orthogonal linker (para [0012], "(STEP 3) Addition of TCEP or THP results in the cleavage of the disulfide bond, and therefore to the removal of the label on the primer extension product and the regeneration of the 3'-OH on the primer extension product. 
The repetition of STEP 1 through STEP 3 allows for continuous DNA sequence determination");
h)	 identifying loss of fluorescence due to the cleavage carried out in step f to partially or completely identify the incorporated nucleotide (para [2026], "Next, specific cleavage of the Azo linkers will reveal specifically which of either pair was incorporated");
i) 	repeating steps g and h (para [0012], "The repetition of STEP 1 through STEP 3 allows for continuous DNA sequence determination"); 
j)	 determining the specific nucleotide analogue incorporated by comparing the results obtained in steps c, e and h para [2026], "specific cleavage of the Azo linkers will reveal specifically which of either pair was incorporated"; Fig 79, step 3, Washing, Imagine, step 4 - Cleavage 1: Na2S2O4; step 5, Washing, Imagine, step 6- Cleavage 2: THP);
k)	 cleaving any remaining labels or anchors from the extended primers, at the same time restoring the 3'-hydroxyl groups (para [0012], "(STEP 3) Addition of TCEP or THP results in the cleavage of the disulfide bond, and therefore to the removal of the label on the primer extension product and the regeneration of the 3'-OH on the primer extension product"); and
l) iteratively carrying out steps a to k to obtain the sequence of the nucleic acid template, thereby sequencing the nucleic acid (para [0012], ''The repetition of STEP 1 through STEP 3 allows for continuous DNA sequence determination").

As to claim 2, Ju et al. discloses different labels (see for example Fig 79, 80, Rox and BodipyFi).

The applied reference has a common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

5.	Claim(s) 1, 2, 6, 10, 12, and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ju et al. US 20180274024.
Ju et al. discloses a method of sequencing nucleic acid comprising providing at least one nucleic acid template hybridized to a primer; extending the primer with polymerase and different fluorescently labeled nucleotide analogues, washing, imaging,  and repeat the steps ([0017];Figures 4A-4D, 8) wherein said fluorescently labeled nucleotide analogues have the label linked to the base via a cleavable linker, a blocking group on the 3’-hydroxyl group and  wherein different nucleotides may have different anchors and different cleavable groups (see Figures 1B-3C, 7, 13G-J for example). 

Ju et al. discloses cleaving the label from fluorescently labeled nucleotides with a specific cleavable agent that cleaves one of the linkers but does not cleave the orthogonal linker (para [0017], "(STEP 3) Addition of TCEP or THP results in the cleavage of the disulfide bond, and therefore to the removal of the label on the primer extension product and the regeneration of the 3'-OH on the primer extension product. 
The repetition of STEP 1 through STEP 3 allows for continuous DNA sequence determination");  identifying loss of fluorescence due to the cleavage carried out in step f to partially or completely identify the incorporated nucleotide (para [1360], " Sequential and specific cleavage, followed by imaging, are carried out to remove the dye from the 3′-end of the DNA extension products, allowing signal changes to be accurately detected. Each cleavage method only cleaves one type of linker which is uniquely attached to one of the labeled binding molecules, therefore each cleavage method can be used to encode one of the DNA bases on their corresponding anchor moiety for that particular nucleotide analogue"); repeating steps g and h (para [0017], "The repetition of STEP 1 through STEP 3 allows for continuous DNA sequence determination");   determining the specific nucleotide analogue incorporated by comparing the results obtained in steps c, e and h para [1360], "Sequential and specific cleavage, followed by imaging, are carried out to remove the dye from the 3′-end of the DNA extension products, allowing signal changes to be accurately detected. Each cleavage method only cleaves one type of linker which is uniquely attached to one of the labeled binding molecules, therefore each cleavage method can be used to encode one of the DNA bases on their corresponding anchor moiety for that particular nucleotide analogue";  cleaving any remaining labels or anchors from the extended primers, at the same time restoring the 3'-hydroxyl groups (para [0017], "(STEP 3) Addition of TCEP or THP results in the cleavage of the disulfide bond, and therefore to the removal of the label on the primer extension product and the regeneration of the 3'-OH on the primer extension product"); and iteratively carrying out steps a to k to obtain the sequence of the nucleic acid template, thereby sequencing the nucleic acid (para [0017], ''The repetition of STEP 1 through STEP 3 allows for continuous DNA sequence determination"). (See also Figs 8, 17A-B, 19A-B, 21C-21F for example)
The “Anchor” moiety and the labeled binding molecule include any specifically reactive pair that can form a covalent bond or a stable noncovalent bond. The label can be a fluorescent molecule, a FRET cassette or a fluorescent dendrimers.[0017].
AS per claim 2 Ju et al. discloses different labels ( see for example Fig 8, 14A-B).

The applied references has a common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEZIA RILEY whose telephone number is (571)272-0786. The examiner can normally be reached 7:30-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEZIA RILEY/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        12 December 2022